Citation Nr: 0810785	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture to the 6th and 7th 
posterior ribs, right, with trauma and hypertrophic changes 
at T-7, T-8.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to March 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant testified during a hearing at the RO before the 
undersigned in September 2006.  A transcript of the 
proceeding is of record.  

The issue of entitlement to a disability rating in excess of 
10 percent for residuals of a fracture to the 6th and 7th 
posterior ribs, right, with trauma and hypertrophic changes 
at T-7, T-8 is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

A right knee disorder was not shown during service, and the 
weight of the competent evidence is against a finding that a 
right knee disorder is due to or aggravated by a service-
connected left knee disability.  


CONCLUSION OF LAW

A right knee disability, diagnosed as degenerative joint 
disease, was not incurred during service nor was right knee 
arthritis shown during the first post-service year, and a 
right knee disability is not due to or aggravated by a 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (20078); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board concludes that the veteran has been afforded 
appropriate notice with respect to his claim by means of a 
March 2002 letter that was issued by the RO prior to its 
consideration of the claim.  In the letter, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claim for service connection.  He was advised to 
identify any evidence in support of the claim.  In addition, 
he was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the appellant provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
appellant of the evidence it had received in connection with 
the claim.  A March 2005 letter from the RO advised claimant, 
generally, of the information and evidence necessary to grant 
a claim for service connection claimed as secondary to 
another service-connected disability.  

Finally, a March 2006 letter from the RO advised the 
appellant as to how VA assigns disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO did not readjudicate the claim following the 
issuance of the March 2006 letter.  Nevertheless, there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that 
compensation is precluded as a matter of law and/or the 
preponderance of the evidence is against the appellant's 
claim, as such, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In sum, the Board finds, through these communications from 
VA, the veteran has been afforded sufficient notice in 
compliance with the VCAA, 38 U.S.C.A. § 5103(a), and 38 
C.F.R. § 3.159(b)(1).

The Board also finds that all necessary development has been 
accomplished.  With respect to VA's duty to assist, during 
the course of this appeal, VA has obtained the veteran's VA 
treatment records and reports.  The veteran submitted 
numerous statements from friends and family.  In addition, 
private outpatient treatment records are associated with the 
claims file.  The veteran submitted additional private 
treatment records, and he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  He underwent VA examinations 
in June 2001, March 2005 and September 2005.  While the 
veteran alleges that the examination report is inadequate, 
the Board finds that the examination reports and opinions 
provided therein are sufficient and remanding the claim for 
additional examination or opinion would only result in 
needless delay in the adjudication of the veteran's claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Secondary service connection on the 
basis of aggravation by a service-connected disability 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The veteran alleges that a current right knee disability is 
due to or aggravated by his service-connected left knee 
disability.  He alleges that his left knee was injured after 
a fall in 1985 when his right knee buckled.  In addition, he 
alleges he overcompensated the right knee as a result of the 
service-connected left knee prior to an injury in 1991 that 
resulted in incomplete quadriplegia.  He does not allege that 
the condition was incurred during service.  Nevertheless, 
since the RO considered this theory of entitlement, the Board 
must make an initial determination as to whether a right knee 
condition was incurred during service, or during any 
presumptive period.  

A review of the service medical records is negative for 
complaints or findings of a right knee condition.  An 
examination at discharge was normal.  There is no clinical 
evidence showing right knee arthritis during the first post-
service year, and no evidence of record otherwise linking a 
current right knee disability to service.  As such, service 
connection for a right knee disability, on a direct basis, 
must be denied.  

Turning to the question of whether the right knee condition 
is due to or aggravated by the left knee disability, the 
preponderance of the evidence does not support the veteran's 
contention that the right knee condition was incurred due a 
fall caused by the service-connected left knee.  In this 
respect, the competent medical evidence of record does not 
document such incurrence in 1985, as alleged.  Rather, there 
is a treatment record from J. M., M.D. dated in May 1983 that 
notes the veteran's complaints of right knee pain.  The note, 
however, indicates that the pain was "off and on for a 
number of years in both knees but primarily the left."  The 
note further indicates "[n]o history of trauma."  
Subsequent private outpatient treatment records in 1987 and 
1988 make no reference to any complaints or clinical findings 
concerning a right knee disability.  Similarly, during a 
March 1988 VA examination there was no complaints or 
diagnoses of a right knee condition.  

The Board has considered the buddy statements of record.  The 
statements from J.D., L.C., and C.M. reference the left knee 
only, and thus, do not support the claim.  A statement from 
K.K. states that the veteran had weak muscles in the right 
leg, but makes no reference to the right knee.  The statement 
from R.M. indicates that she witnessed the veteran fall down 
several steps injuring his right knee.  While no date is 
provides, the statement can be read to indicate that the 
event happened in 1985.  

In Jandreau v. Nicholson, 492 F.3d 1372, the United States 
Court of Appeals for the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Here, Jandreau element number (1) is not met as the veteran's 
right knee condition, diagnosed as degenerative joint 
disease, is not a simple condition to diagnose.  As to 
Jandreau elements (2) and (3), the lay statements were not 
made contemporaneous to the alleged injury.  Rather, as 
noted, the sufficiency of the statements is called into 
question as there is no clinical evidence supporting the 
allegation of an injury to the right knee in 1985, and right 
knee treatment rendered in 1983 was not due to knee trauma.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the service-connected left 
knee disability caused a right knee condition.  

In addition, the Board finds that the evidence does not 
support a finding that the service-connected left knee 
condition aggravates the right knee condition.  As noted, 
there is no medical evidence supporting such a finding.  In 
addition, even if the service-connected disability aggravated 
the right knee condition at some period of time prior to the 
accident in 1991, for the period from one year prior to the 
filing of the current claim, the evidence does not show that 
any current right knee condition is aggravated by the 
service-connected left knee condition.  In this respect, the 
VA examiner in March 2005 indicated that the veteran was 
unable to bear weight on either leg as a result of his 
quadriplegia.  The examiner further opined that there was 
inadequate evidence in the veteran's claims file to resolve 
the question about degenerative joint changes in the right 
knee being secondary to the left knee.  

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  


ORDER

Service connection for a right knee disability to include as 
secondary to service-connected left knee disability is 
denied.  



REMAND

The veteran is seeking a disability rating in excess of 10 
percent for residuals of fractures to the 6th and 7th 
posterior ribs with hypertrophic changes to the 7th and 8th 
thoracic vertebrae.  Rating the veteran's disability is 
complicated, however, due to a post-service fracture to his 
cervical vertebrae at C6-C7 that resulted in incomplete 
quadriplegia.  While the veteran received a disability 
examination in September 2005, that examination is inadequate 
for rating purposes.  In this respect, the September 2005 
examiner provided range of motion findings, but it is unclear 
to what extent they reflect limited motion due to the 
service-connected thoracic spine disability or are the result 
of the post-service injury.  The examiner noted, in this 
regard, that conducting range of motion studies was 
"virtually impossible."  Nevertheless, in order to obtain 
an accurate picture of the extent of the veteran's service-
connected disability accurate and thorough testing must be 
performed.  The Board notes that it may compensate the 
veteran only for service-connected disability.  However, the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curium), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

In addition, it does not appear that radiographic studies of 
the spine were performed during the September 2005 
examination.  (If they were performed they are not of 
record.)  The absence of interpreted x-ray examination 
results is significant in light of the June 2001 x-ray 
examination that revealed extensive calcification resulting 
in ankylosis of the thoracic spine from T2 level to T9 or T10 
level.  As such, additional radiographic studies should be 
performed and an opinion expressed as to the extent that 
calcification and resulting ankylosis of the thoracic spine 
is due to the veteran's service-connected disability.  

Finally, during the pendency of this appeal, the U.S. Court 
of Appeals for Veterans Claims issued a decision that 
clarified the type of notice that VA should send to an 
appellant when he/she is seeking an increased disability 
rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Upon remand, the RO/AMC should ensure that the appellant is 
provided sufficient notice advising him of what is necessary 
to substantiate his claim for benefits.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO/AMC should provide revised 
notice to the appellant, consistent with 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b).  

Specifically, it should include notice 
advising the appellant to submit medical 
or lay evidence demonstrating a worsening 
or increase in severity of the thoracic 
spine disability and the effect that 
worsening has on the veteran's employment 
and daily life.  

Additionally, since the rating of the 
thoracic spine disability is demonstrated 
through the use of specific measurements 
and test results, he should generally be 
advised of 38 C.F.R. §4.71a, Diagnostic 
Codes 5010, 5240 and 5297.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic and, if 
necessary, a neurologic examination, 
for purposes of evaluating his claim 
for a higher disability rating for 
residuals of a fracture to the 6th and 
7th vertebrae with hypertrophic changes 
to the 7th and 8th thoracic vertebrae.  

Following a review of the veteran's 
claims file and in consideration of the 
disability in relation to its history, 
the examiner(s) should clinically 
describe all symptomatology that is due 
the service-connected disability, being 
careful to differentiate between 
symptomatology attributed to a non 
service-connected disability and a 
service-connected disability.  

An x-ray examination should be 
conducted, and after consideration of 
the June 2001 x-ray examination 
findings, the examiner should offer an 
opinion as to whether any ankylosis is 
attributable to the veteran's service-
connected disability.  

If the opinion or medical findings 
cannot be provided without resorting to 
speculation or conjecture (that is, the 
opinion cannot be stated to a 
reasonable degree of medical 
certainty), then the examiner should 
explicitly state so and explain why.

3.  After completing the above, 
readjudicate the claim, based on a 
review of the entire record, to 
specifically include evidence added to 
the record since the January 2006 
Supplemental Statement of the Case. If 
any benefit sought remains denied, then 
issue an updated Supplemental Statement 
of the Case (SSOC) that includes a 
discussion of controlling law and 
regulations.  Afford the veteran and 
his representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


